Citation Nr: 1046098	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for status post hysterectomy 
for uterine fibroids (claimed as loss of reproductive organ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

The Veteran served on active duty from December 1979 to September 
1993.

This matter is before the Board of Veterans' Affairs (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to service connection for tubal 
scarring resulting in infertility is raised by an August 
2010 medical opinion obtained by the Board.  This issue 
has not been addressed by the RO.  Therefore, it is 
referred to the RO for appropriate action. 


FINDING OF FACT

The Veteran underwent a total abdominal hysterectomy in October 
2003 for uterine fibroids that were not present in service and 
are not etiologically related to service.


CONCLUSION OF LAW

Uterine fibroids with a subsequent total abdominal hysterectomy 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice in a letter mailed in December 2006, prior to the initial 
adjudication of the claim.

The record also reflects that service treatment records and all 
pertinent post-service treatment records have been obtained.  In 
addition, the Veteran was afforded a VA examination and the Board 
also obtained an opinion from an appropriate medical specialist 
with the Veterans Hospital Administration (VHA).  Neither the 
Veteran nor her representative has identified any other evidence 
that could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that the uterine fibroids leading to her 
hysterectomy were present during service and related to her 
abnormal uterine bleeding and other gynecologic disorders treated 
during active service.

Service treatment records show that the Veteran was treated for 
many episodes of vaginal infections with vaginal discharge 
throughout her military service.  She was also diagnosed with 
pelvic inflammatory disease in February 1983.  An April 1983 
gynecological examination indicated that the Veteran had regular 
menses.  The Veteran underwent a cone biopsy and a fractional 
dilation and curettage in 1985 and was diagnosed with cervical 
intraepithelial neoplasty, II-III, and group strep B cervicitis.  
In July 1988 the Veteran was diagnosed with a left Bartholin's 
cyst, and in 1991, the Veteran complained of infertility.  
However, the service treatment records do not document any 
complaint or finding of excessive bleeding.

Post service treatment records reflect treatment for 
gynecological complaints.  An April 2001 private treatment record 
notes complaints of heavy bleeding with her menstrual period.  

In September 2003, the Veteran complained of heavy periods.  An 
October 2003 ultrasound report indicates that the Veteran 
reported a history of irregular and very heavy menses with 
bilateral pelvic pain off and on for the past 6 to 12 months.  An 
impression of an enlarged and irregular fibroid uterus with 
multiple intrauteral and subserous myomas was provided.  

In December 2003, the Veteran underwent a total abdominal 
hysterectomy for a diagnosis of abdominal polyps.  

A June 2007 VA examination report notes that the Veteran had iron 
deficiency anemia with no active bleeding for which she received 
iron replacement therapy.

The Veteran was afforded a VA gynecological examination in August 
2007.  The examiner noted that the Veteran underwent a 
hysterectomy to alleviate chronic uterine bleeding secondary to 
uterine fibroids.  After review of the file and physical 
examination, the examiner provided a diagnosis of hysterectomy 
for uterine fibroids.  The examiner noted that while there was a 
notation of cervical bleeding and an evaluation for cervical 
dysplasia which resulted in a notation of biopsy being done in 
1983, there was no notation of uterine fibroids noted in the 
service medical record.  The examiner stated that there was no 
supporting documentation of any activity or event that would have 
caused the Veteran to develop uterine fibroids and there was no 
evidence that this was ever a pre-existing condition.  As such, 
the examiner opined that the Veteran's uterine fibroids were not 
caused by or a result of any activity or injury during the 
Veteran's active service.  

The Veteran has submitted statements in support of her claim and 
provided testimony at a hearing before the undersigned Veterans 
Law Judge in March 2010.  In her statements and at her hearing, 
the Veteran indicated that she believed she was suffering from 
uterine fibroids when she was diagnosed with cervical dysplasia, 
but sufficient diagnostic testing was not performed at the time.  
She stated that from the point of her cervical dysplasia until 
her hysterectomy, she experienced heavy bleeding, clotting, and 
excruciating cramping.  She also indicated that she had made 
several complaints to medical personnel regarding her symptoms, 
until she was diagnosed with anemia in the early 1990s.  However, 
she felt that the origins of the anemia were not thoroughly 
explored.  The Veteran also stated that she had infertility 
problems but would not be offered a fertility examination because 
she was unmarried.

In May 2010, the Board requested a medical opinion from a VHA 
gynecologist addressing whether there is a 50 percent or better 
probability that the Veteran's uterine fibroids and subsequent 
hysterectomy were related to any incident of active duty, to 
include her various in-service gynecological maladies and 
treatments.  

An August 2010 opinion was prepared by a VHA physician who is 
also an Associate Clinical Professor of Obstetrics and Genecology 
at the Indiana University School of Medicine.  The physician 
indicated that service treatment records document no complaint of 
abnormal uterine bleeding despite the Veteran's reported numerous 
complaints of abnormal bleeding.  Review of the record showed 
that there was no documentation of abnormal uterine bleeding 
prior to September 2003, when the Veteran complained of worsening 
of menstrual flow for the preceding six months.  The physician 
also noted that the Veteran was seen on multiple occasions during 
service for vaginal discharge, Chlamydia, trichamonas, and pelvic 
inflammatory disease; however, no complaints of abnormal uterine 
bleeding were noted during any of these visits.  

The physician noted that abnormal uterine bleeding could be 
caused by many different etiologies, but with regard to fibroids, 
abnormal uterine bleeding was typically the result of a submucous 
myoma or from significant distortion of the uterus.  The examiner 
stated that while it was possible that the Veteran had uterine 
fibroids prior to her discharge in 1993, he could not find any 
documentation to support this conclusion.  He noted that even if 
the Veteran did have fibroids during service, there was no 
documentation that they were large enough to cause any symptoms 
given their reported location on ultrasound.  Due to the lack of 
documentation, the physician could not conclude that the 
Veteran's anemia in 1991 was secondary to abnormal uterine 
bleeding and uterine fibroids.  He opined that the Veteran's 
active duty did not cause the fibroids and that given the 
location of the fibroids, they did not cause her infertility.  
The physician summarized that there was no supporting 
documentation of any activity or event in service that would have 
caused the Veteran to develop uterine fibroids and there was no 
evidence that abnormal uterine bleeding was the cause of her 
anemia.  Thus, he concluded that her uterine fibroids and 
hysterectomy were not caused by or a result of any claimed 
activity or injury while she was on active duty. 

The Board notes that the Veteran asserts that her uterine 
fibroids and subsequent hysterectomy began during active service.  
The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and, "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  The Board also acknowledges that the Veteran 
is competent to state that she experienced excessive uterine 
bleeding during service; however, on this point, the Board must 
find that the Veteran is not credible.  In so finding, the Board 
notes the absence of any documentation of a complaint or finding 
of abnormal uterine bleeding in the service treatment records.  
The Board does not believe it is plausible that there would be no 
record of such a complaint or finding in the service treatment 
records if the Veteran had been experiencing chronic abnormal 
uterine bleeding during service. 

The Board further notes that a layperson is not considered 
capable of opining in regard to a medical diagnosis or medical 
causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd 
sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  Whether the Veteran's 
uterine fibroids were present in service or were etiologically 
related to service are medical questions that the Veteran is not 
competent to answer.  As discussed above, the medical opinions 
addressing these questions are against the claim.  In particular, 
the Board has found the VHA opinion to be highly probative since 
it is based upon a review of the Veteran's pertinent history, 
including the Veteran's statements, service treatment records, 
post service treatment records, and the VA examination report, 
and since it is properly supported.  There is no contrary opinion 
of record.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against this claim.


ORDER

Service connection for status post hysterectomy for uterine 
fibroids is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


